MOISE, Justice.
The defendant was tried, convicted and sentenced for the theft of cattle, which crime is defined in LSA-R.S. 14:67.1. From the judgment of conviction and sentence he appeals.
One bill of exception only was reserved and that is, to the overruling of a motion for a new trial filed by the accused. Two complaints are urged in this bill: (a) that the verdict of the jury is contrary to the law and evidence; and (b) the insufficiency of the evidence and the conclusion of the pleader that such evidence showed that the defendant could not have had any criminal intent to commit the crime charged.
*1062As to the first complaint, it is elementary that such a conclusion by itself presents nothing for this court to review. Secondly, we presume that argument was made to the jury on this subject, as to the sufficiency of the evidence to show intent, but the dilemma here is that there is no evidence attached to the bill of exception for our review. Therefore, there is no question of law presented for decision. State v. D'Ingianni, 217 La. 945, 47 So.2d 731; and State v. Laborde, 214 La. 644, 38 So.2d 371.
Our further examination of this record shows that there is no error of law patented upon the face of the papers.
Judgment affirmed.